Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of February 27, 2015, by and between S&W SEED COMPANY ("Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

A. Borrower is currently indebted to Bank pursuant to the terms and conditions
of that certain Credit Agreement between Borrower and Bank dated as of February
1, 2014 as amended from time to time ("Credit Agreement").

B. Pursuant to the Credit Agreement, Borrower remains indebted to Bank under a
line of credit in the maximum principal amount of Four Million Dollars
($4,000,000.00) (the "Line of Credit"), which is evidenced by that certain
Revolving Line of Credit Note dated February 1, 2014, as modified from time to
time (the "Prior Line of Credit Note"). The Prior Line of Credit Note matures
and becomes due and payable in full on April 1, 2015 and as of the date hereof,
the outstanding principal balance under the Prior Line of Credit is $0, plus
accrued but unpaid interest.

C. Bank and Borrower have agreed to certain changes in the terms and conditions
set forth in the Credit Agreement and have agreed to amend the Credit Agreement
to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, subject to the terms and conditions described herein,
the parties hereto agree that the Credit Agreement shall be amended as follows;
provided, however, that nothing shall terminate any security interests,
guaranties, subordinations or other documents in favor of Bank, all of which
shall remain in full force and effect unless expressly amended hereby:

1. Amendment to Section 1.1. Section 1.1 is hereby amended by deleting "April 1,
2015" as the last day on which Bank will make advances under the Line of Credit,
and by substituting for said date "July 1, 2015," with such change to be
effective upon the execution and delivery to Bank of a promissory note
substantially in the form of Exhibit A attached hereto (the "Line of Credit
Note") (which Note shall replace and be deemed the Line of Credit Note defined
in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change; provided,
however, that advances made under the Prior Line of Credit Note shall be deemed
made under the Line of Credit Note.

2. Amendment to Section 3.2(d). The following is hereby added to the Credit
Agreement as a new Section 3.2(d):

"SECTION 3.2(d) Pro Forma Asset Coverage Ratio. Bank shall have received a
certificate, in form and substance acceptable to Bank, signed by Borrower's
Chief Financial Officer which certifies to the accuracy of an attached pro forma
calculation of the Asset Coverage Ratio calculated as of the date of the
requested advance with the information contained therein calculated as of the
date of the requested advance and with the

--------------------------------------------------------------------------------

principal amount outstanding under the Line of Credit calculated assuming the
requested advance is made and outstanding under the Line of Credit."

3. Amendment to Section 4.9(d). Section 4.9(d) of the Credit Agreement is hereby
deleted in its entirety, and the following substituted therefor:

"(d) Net income after taxes not less than $1.00, measured on a consolidated
rolling 4-quarter basis as of each fiscal quarter end; provided, however,
Borrower is permitted to exclude one-time crop losses incurred during fiscal
year 2013 up to a maximum of $2,333,123.00 for the reporting period ending March
31, 2014 only; provided further, Borrower is permitted to have net income after
taxes of not less than negative $1,600,000 for the four fiscal quarter period
ending as of March 31, 2015."

4. Amendment to Section 4.9(e). Section 4.9(e) of the Credit Agreement is hereby
deleted in its entirety, and the following substituted therefor:

"(e) Asset Coverage Ratio not less than 1.75 to 1.0 at any time, with "Asset
Coverage Ratio" defined as gross domestic accounts receivable (due from U.S.
account debtors) plus the lesser of Domestic Inventory or gross domestic
accounts receivable multiplied by 1.50, to the principal amount outstanding
under the Line of Credit. "Domestic Inventory" is defined as total gross
inventory, minus the gross amount of export inventory applied to the EX-IM
Working Capital Guarantee Credit Agreement, minus inventory located outside of
the U.S., minus the aggregate amount of grower advances in excess of
$1,500,000.00. "EX-IM Working Capital Guarantee Credit Agreement" means that
certain EX-IM Working Capital Guarantee Credit Agreement dated as of February 1,
2014, by and between Borrower and Bank, as amended from time to time."

5. Amendment to Section 6.1(m). Section 6.1(m) of the Credit Agreement is hereby
deleted in its entirety, and the following substituted therefor:

"(m)  Borrower fails to deliver by June 1, 2015 each of the following, in each
case in form and substance satisfactory to Bank:  (i) guarantees of Borrower's
indebtedness under the Loan Documents from Seed Holding, LLC and Stevia
California, LLC (collectively, the "Guarantors"); (ii) security agreements from
the Guarantors pursuant to which they grant a security interest and lien to Bank
over substantially all of their assets; (iii) a pledge agreement by Borrower
pursuant to which Borrower pledges all of the equity interests issued by the
Guarantors to Bank; (iv) to the extent certificated, original equity
certificates issued by the Guarantors, together with blank instruments of
transfer; (v) a deed of trust or mortgage in respect to the Nampa Property and
the Columbia County Property (as such terms are defined in the  Amendment and
Waiver Agreement dated as of December 31,

-2-

--------------------------------------------------------------------------------

2014 relating to this Agreement) and all other real property of Borrower and any
Third Party Obligor required by Bank; and (vi) such title insurance policies,
evidence of insurance, insurance certificates and endorsements, surveys,
appraisals, consents, estoppels, subordination agreements, recordations,
collateral filings, opinions, resolutions, documents and other instruments as
Bank shall require in connection with the foregoing."

6. Amendment Fee. In consideration of the changes set forth herein and as a
condition to the effectiveness hereof, immediately upon signing this Amendment
Borrower shall pay to Bank a non-refundable fee of Fifteen Thousand Dollars
($15,000.00) (the "Amendment Fee").

7. Conditions Precedent. The obligation of Bank to amend the terms and

conditions of the Credit Agreement as provided herein, is subject to the
fulfillment to Bank's satisfaction of all of the following conditions by no
later than February 27, 2015:

(a) Bank shall have received, in form and substance satisfactory to Bank, each
of the following, duly executed:

 i.   This Amendment.
 ii.  The Line of Credit Note.
 iii. Such other documents as Bank may require under any other section of this
      Amendment.

(b) Amendment Fee. Bank shall have received the Amendment Fee in immediately
available funds.

(c) Other Fees and Costs. In addition to Borrower's obligations under the Credit

Agreement and the other Loan Documents, Borrower shall have paid to Bank the
full amount of all costs and expenses, including reasonable attorneys' fees
(including the allocated costs of Bank's in-house counsel) expended or incurred
by Bank in connection with the negotiation and preparation of this Amendment,
for which Bank has made demand.

8. General Release. In consideration of the benefits provided to Borrower under
the terms and provisions hereof, Borrower hereby agrees as follows ("General
Release"):

(a) Borrower, for itself and on behalf of its successors and assigns, does
hereby release, acquit and forever discharge Bank, all of Bank's predecessors in
interest, and all of Bank's past and present officers, directors, attorneys,
affiliates, employees and agents, of and from any and all claims, demands,
obligations, liabilities, indebtedness, breaches of contract, breaches of duty
or of any relationship, acts, omissions, misfeasance, malfeasance, causes of
action, defenses, offsets, debts, sums of money, accounts, compensation,
contracts, controversies, promises, damages, costs, losses and expenses, of
every type, kind, nature, description or character, whether known or unknown,
suspected or unsuspected, liquidated or unliquidated, each as though fully set
forth herein at length (each, a "Released Claim" and collectively, the "Released
Claims"), that Borrower now has or may acquire as of the later of: (i) the date
this Amendment becomes effective through the satisfaction (or waiver by Bank) of
all conditions hereto; or (ii) the date that Borrower has executed and delivered
this Amendment to Bank (hereafter, the "Release Date"), including without
limitation, those Released Claims in any way arising out of, connected with or
related to any and all prior credit accommodations, if any,

-3-

--------------------------------------------------------------------------------



provided by Bank, or any of Bank's predecessors in interest, to Borrower, and
any agreements, notes or documents of any kind related thereto or the
transactions contemplated thereby or hereby, or any other agreement or document
referred to herein or therein.

(b) Borrower hereby acknowledges, represents and warrants to Bank as follows:

(i) Borrower understands the meaning and effect of Section 1542 of the
California Civil Code which provides:

"Section 1542. GENERAL RELEASE; EXTENT. A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR."

(ii) With regard to Section 1542 of the California Civil Code, Borrower agrees
to assume the risk of any and all unknown, unanticipated or misunderstood
defenses and Released Claims which are released by the provisions of this
General Release in favor of Bank, and Borrower hereby waives and releases all
rights and benefits which it might otherwise have under Section 1542 of the
California Civil Code with regard to the release of such unknown, unanticipated
or misunderstood defenses and Released Claims.

(c) Each person signing below on behalf of Borrower acknowledges that he or she
has read each of the provisions of this General Release. Each such person fully
understands that this General Release has important legal consequences and each
such person realizes that they are releasing any and all Released Claims that
Borrower may have as of the Release Date. Borrower hereby acknowledges that it
has had an opportunity to obtain a lawyer's advice concerning the legal
consequences of each of the provisions of this General Release.

(d) Borrower hereby specifically acknowledges and agrees that: (i) none of the
provisions of this General Release shall be construed as or constitute an
admission of any liability on the part of Bank; (ii) the provisions of this
General Release shall constitute an absolute bar to any Released Claim of any
kind, whether any such Released Claim is based on contract, tort, warranty,
mistake or any other theory, whether legal, statutory or equitable; and
(iii) any attempt to assert a Released Claim barred by the provisions of this
General Release shall subject Borrower to the provisions of applicable law
setting forth the remedies for the bringing of groundless, frivolous or baseless
claims or causes of action.

9. Miscellaneous. Except as specifically provided herein, all terms and
conditions of the Credit Agreement shall remain in full force and effect,
without waiver or modification. All terms defined in the Credit Agreement shall
have the same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document. This Amendment may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Amendment.

10. Reaffirmation; Certification. Borrower hereby remakes all representations
and warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein. Borrower further certifies that as of the date of this Amendment
there exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute an Event of Default.

-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 
S&W SEED COMPANY

By: /s/ Matthew K. Szot
Matthew K. Szot
Executive Vice President
Chief Financial Officer

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By: _____________________________
Title: _____________________
Name: ____________________

 

 

-5-

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF LINE OF CREDIT NOTE

REVOLVING LINE OF CREDIT NOTE

$4,000,000.00

 

San Francisco, California
February 27, 2015

FOR VALUE RECEIVED, the undersigned S&W SEED COMPANY ("Borrower") promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its
office at 333 Market Street, 3rd Floor, San Francisco, California, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of Four
Million Dollars ($4,000,000.00), or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.

This Note amends, restates and supersedes in its entirety that certain Revolving
Line of Credit Note in the maximum principal amount of Four Million Dollars
($4,000,000.00), executed by Borrower in favor of Bank and dated February 1,
2014, as such may have been amended or modified from time to time prior to the
date hereof.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a) "Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

(b) "LIBOR" means (i) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR Periods, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time, two London Business
Days prior to the first day of such LIBOR Period (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for loans making
reference to the Daily One Month LIBOR Rate, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery of funds for one (1) month as reported on Reuters Screen LIBOR01 page
(or any successor page) at approximately 11:00 a.m., London time, or, for any
day not a London Business Day, the immediately preceding London Business Day (or
if not so reported, then as determined by Bank from another recognized source or
interbank quotation).

(c) "LIBOR Period" means a period commencing on a New York Business Day and
continuing for one (1) month, as designated by Borrower, during which all or a
portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that (i) no LIBOR Period may
be selected for a principal amount less than One Hundred Thousand Dollars
($100,000.00), (ii) if the day after the end of any LIBOR Period

[image1777.gif]

-6-

--------------------------------------------------------------------------------



is not a New York Business Day (so that a new LIBOR Period could not be selected
by Borrower to start on such day), then such LIBOR Period shall continue up to,
but shall not include, the next New York Business Day after the end of such
LIBOR Period, unless the result of such extension would be to cause any
immediately following LIBOR Period to begin in the next calendar month in which
event the LIBOR Period shall continue up to, but shall not include, the New York
Business Day immediately preceding the last day of such LIBOR Period, and
(iii) no LIBOR Period shall extend beyond the scheduled maturity date hereof.

(d) "London Business Day" means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.

(e) "New York Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in New York are authorized or required by law to
close.

(f) "State Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in "Governing Law"
herein are authorized or required by law to close.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (i) at a
fluctuating rate per annum determined by Bank to be two and three-quarters
percent (2.75%) above the Daily One Month LIBOR Rate in effect from time to
time, or (ii) at a fixed rate per annum determined by Bank to be two and
three-quarters percent (2.75%) above LIBOR in effect on the first day of the
applicable LIBOR Period. Bank is hereby authorized to note the date, principal
amount and interest rate applicable thereto and any payments made thereon on
Bank's books and records (either manually or by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted.

(b) Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end of the LIBOR Period applicable thereto so that all or a
portion thereof bears interest determined in relation to the Daily One Month
LIBOR Rate or to LIBOR for a new LIBOR Period designated by Borrower, (ii) at
any time any portion of this Note bears interest determined in relation to the
Daily One Month LIBOR Rate, Borrower may convert all or a portion thereof so
that it bears interest determined in relation to LIBOR for a LIBOR Period
designated by Borrower, and (iii) at the time an advance is made hereunder,
Borrower may choose to have all or a portion thereof bear interest determined in
relation to the Daily One Month LIBOR Rate or to LIBOR for a LIBOR Period
designated by Borrower.

To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m California time on a State Business Day at least two State
Business Days prior to the first day of the LIBOR Period, or at a later time
during such State Business Day if Bank, at its sole discretion, accepts
Borrower's notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before an advance is made hereunder or before the end of any LIBOR
Period, Borrower shall be deemed to have made a

-7-

--------------------------------------------------------------------------------



Daily One Month LIBOR Rate interest selection for such advance or the principal
amount to which such LIBOR Period applied. Any such notice may be given by
telephone (or such other electronic method as Bank may permit) so long as it is
given in accordance with the foregoing and, with respect to each LIBOR
selection, if requested by Bank, Borrower provides to Bank written confirmation
thereof not later than three State Business Days after such notice is given.
Borrower shall reimburse Bank immediately upon demand for any loss or expense
(including any loss or expense incurred by reason of the liquidation or
redeployment of funds obtained to fund or maintain a LIBOR borrowing) incurred
by Bank as a result of the failure of Borrower to accept or complete a LIBOR
borrowing hereunder after making a request therefor. Any reasonable
determination of such amounts by Bank shall be conclusive and binding upon
Borrower.

(c) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.

(d) Payment of Interest. Interest accrued on this Note shall be payable on the
first day of each month, commencing March 1, 2015.

(e) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a) Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on July 1, 2015.

-8-

--------------------------------------------------------------------------------



(b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
Mark S. Grewal or Matthew K. Szot, any one acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (ii) any person, with respect to advances deposited to the
credit of any deposit account of Borrower, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account. The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by Borrower.

(c) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Daily One Month LIBOR Rate, if any, and second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR, with such payments applied to the oldest LIBOR Period first.

PREPAYMENT:

(a) Daily One Month LIBOR Rate. Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to the Daily One Month
LIBOR Rate at any time, in any amount and without penalty.

(b) LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of One Hundred Thousand Dollars ($100,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:

(i) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the LIBOR Period applicable thereto.

(ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.

(iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs,

-9-

--------------------------------------------------------------------------------



expenses and/or liabilities of Bank. If Borrower fails to pay any prepayment fee
when due, the amount of such prepayment fee shall thereafter bear interest until
paid at a rate per annum four percent (4.00%) above the Daily One Month LIBOR
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of February 1, 2014,
as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

S&W SEED COMPANY

By: ___________________________
Matthew K. Szot, Executive Vice President
Chief Financial Officer

 

-10-

--------------------------------------------------------------------------------